Citation Nr: 1143728	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to September 1966.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence shows that peripheral neuropathy did not manifest in service or until many years thereafter and is not related to service or to an incident of service origin.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after he was provided the November 2005 notice the matter was readjudicated in a March 2008 statement of the case.  Thus, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).

In determining that obtaining a VA examination and/or VA medical opinion is not necessary to adjudicate this appeal, the Board notes that even assuming that the Veteran set foot in the DMZ while serving in Korea, there is no presumption of Agent Orange exposure prior to April 1968, which is many years after the Veteran's discharge from service.  In addition, while peripheral neuropathy is regarded as a chronic disease, to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of acute or subacute peripheral neuropathy within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  Further, the record does not show, and he does not contend, that his claimed disorders had their onset in service or within one year of service discharge or that those conditions are etiologically related to his active service, other than due to exposure to Agent Orange, an examination for a nexus opinion is not necessary.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records have been obtained and associated with the claims file.  The Veteran's VA outpatient treatment records are also of record.  The available records and medical evidence have therefore been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  38 C.F.R. § 3.309 (e), Note 2.  The presumptive period for these conditions is any time after service, except that acute and subacute peripheral neuropathy has a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The record does not show, and is it not contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather, he asserts that he was exposed to Agent Orange while serving on or around the DMZ of Korea.  

In correspondence received in December 2005, the Veteran asserted that while stationed at Osan Air Base in Korea, between 1965 and 1966, he was tasked with photographically documenting damage caused to crops and vegetation due to the spraying of Agent Orange, and in doing so, traveled to areas throughout South Korea, to include the DMZ on one occasion.  Service personnel records establish service in Korea in 1965 and 1966.  In addition, his DD Form 214 shows his military occupational specialty (MOS) was photographer.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 reads as follows:

(a)(6)(iv)  A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

76 Fed. Reg. 4245 (Jan. 25 2011).  The Board notes that although the above amendment extends the time period during which a Veteran may be presumed exposed to herbicides, given that it remains no earlier than April 1, 1968, it has has no bearing on his case.

Even assuming that he set foot in the DMZ while serving in Korea, there is no presumption of Agent Orange exposure prior to April 1968, which is years after service separation.  As noted above, the presumptive period for acute and subacute peripheral neuropathy is one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, even if the Board were to find that he was exposed to Agent Orange while in Korea, service connection on a presumptive basis for chronic peripheral neuropathy is not available as secondary to Agent Orange.

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The evidence, however, does not show a causal relationship between peripheral neuropathy and any other incident of active service, to include his reported Agent Orange exposure.

In that regard, service treatment records do not reveal findings, treatment, or diagnosis of peripheral neuropathy.  The July 1966 separation examination shows a normal clinical evaluation.  As such, peripheral neuropathy was not shown in service.  Moreover, he does not report a continuity of peripheral neuropathy symptoms or treatment since service.  As such, service connection on that basis is not warranted.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, no medical professional has established a relationship between peripheral neuropathy and the Veteran's active duty.  The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed peripheral neuropathy and active duty service.  However, aside from his contention that this disorder is the result of his in-service exposure to Agent Orange, he has not posited any alternate theory for the cause of his peripheral neuropathy.  

Moreover, even assuming the Veteran was exposed to Agent Orange while serving in Korea, the question regarding the etiology of the Veteran's peripheral neuropathy is a matter beyond the competence of the Veteran who, as a lay person, does not have education and training to offer an opinion on a complex medical issue.  See 38 C.F.R. § 3.159(a) (2011).

In sum, the Veteran is not presumed to be exposed to herbicides while serving in Korea.  However, even assuming that he were exposed, service connection for chronic peripheral neuropathy is not a presumptive condition based on in-service herbicide exposure and thus this case does not turn on the issue regarding his in-service exposure.  Moreover, he does not report a continuity of symptomatology since service and there is no competent medical evidence linking the Veteran's chronic peripheral neuropathy to service.  Thus, because the preponderance of the evidence is against this claim, service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for peripheral neuropathyis denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


